1    WILSON TURNER KOSMO LLP
     MARISSA L. LYFTOGT (259559)
2    JOSEPH L. McGEADY (308408)
     402 West Broadway, Suite 1600
3    San Diego, California 92101
     Telephone: (619) 236-9600
4    Facsimile: (619) 236-9669
     E-mail: mlyftogt@wilsonturnerkosmo.com
5    E-mail: jmcgeady@wilsonturnerkosmo.com
6    Attorneys for Defendant
     UNITED HEALTHCARE SERVICES, INC.
7
     BROCK & GONZALES, LLP
8    TIMOTHY GONZALES (234923)
     D. AARON BROCK (241919)
9    LINDSAY L. BOWDEN (318685)
     6701 Center Drive West, Suite. 610
10   Los Angeles. CA 90045
     Telephone: (310) 294-9595
11   Facsimile: (310) 961-3673
     E-mail: tg@brockgonzales.com
12   E-mail: ab@brockgonzales.com
     E-mail: lb@brockgonzales.com
13
     Attorneys for Plaintiff
14   MARY SMITH
15
                               UNITED STATES DISTRICT COURT
16
                          EASTERN DISTRICT OF CALIFORNIA
17
18
     MARY SMITH, an individual,              Case No. 2:19−cv−02448−MCE−DMC
19
                  Plaintiff,                 STIPULATION TO BINDING
20                                           ARBITRATION AND TO STAY
           v.                                PROCEEDINGS PENDING
21                                           ARBITRATION; ORDER
     UNITED HEALTHCARE SERVICES,             THEREON
22   INC., a Minnesota corporation; and
     DOES 1-50, inclusive,
23
                  Defendants.                Judge: Hon. Morrison C. England, Jr.
24                                           Courtroom: 7, 14th Floor
25                                           Magistrate: Hon. Dennis M. Cota
                                             Courtroom: 304
26
                                             Trial Date: Not Set
27                                           Complaint Filed: October 29, 2019
28
                                  1     Case No. 2:19−CV−02448−MCE−DMC
             STIPULATION TO BINDING ARBITRATION; ORDER THEREON
1           WHEREAS, on October 29, 2019 Plaintiff Mary Smith (“Plaintiff”)
2    commenced the instant lawsuit in the Superior Court of the State of California,
3    County of Butte, against Defendant United Healthcare Services, Inc. (“Defendant”)
4    entitled Mary Smith v. United Healthcare Services, Inc., Case No. 19CV03254, in
5    which Plaintiff alleges (1) disability discrimination in violation of the Fair
6    Employment and Housing Act (“FEHA”); (2) failure to accommodate in violation of
7    the FEHA; (3) failure to engage in the interactive process in violation of the FEHA;
8    (4) retaliation in violation of the FEHA; (5) failure to prevent in violation of the
9    FEHA; (6) interference with California Family Rights Act (“CFRA”) rights; (7)
10   retaliation in violation of the CFRA; (8) interference with Family and Medical Leave
11   Act (“FMLA”) rights; (9) retaliation in violation of the FMLA; (10) wrongful
12   termination in violation of public policy; (11) declaratory relief; and (12) injunctive
13   relief (“the Action”);
14          WHEREAS, On November 7, 2019 Plaintiff served Defendant with this
15   lawsuit;
16          WHEREAS, on December 6, 2019, Defendant timely removed the Action to
17   this Court on the basis of diversity and federal question jurisdiction pursuant to 28
18   U.S.C. §§ 1331, 1332, and 1441;
19          WHEREAS, on January 23, 2020, Defendant filed a motion to compel
20   arbitration of all of Plaintiff’s claims;
21          WHEREAS, Plaintiff and Defendant (collectively, “the Parties”) have now
22   agreed to arbitrate Plaintiff’s claims pursuant to the UnitedHealth Group Employment
23   Arbitration Policy (“Arbitration Agreement”) signed by Plaintiff and attached hereto
24   as Exhibit A;
25          WHEREFORE, the Parties and their attorneys of record stipulate and jointly
26   move as follows:
27
28
                                  2     Case No. 2:19−CV−02448−MCE−DMC
             STIPULATION TO BINDING ARBITRATION; ORDER THEREON
1              1. The Action shall be submitted to binding arbitration with the American
2    Arbitration Association pursuant to the terms and conditions set forth in the
3    Arbitration Agreement.
4              2. Plaintiff reserves the right to challenge the enforceability of the
5    Arbitration Agreement before the American Arbitration Association pursuant to the
6    terms and conditions set forth in the Arbitration Agreement.
7              3. The Parties request that the Court stay this action pending completion of
8    arbitration proceedings.
9    Dated:     February 20, 2020         WILSON TURNER KOSMO LLP
10
11                                        By:    /s/Joseph L. McGeady
                                                 MARISSA L. LYFTOGT
12                                               JOSEPH L. McGEADY
                                                 Attorneys for Defendants
13                                               UNITED HEALTHCARE SERVICES, INC.
14
     Dated:     February 20, 2020         BROCK & GONZALES, LLP
15
16
17                                        By: /s/ Lindsey L. Bowden (as authorized on
18                                        February 12, 2020)
                                                D. AARON BROCK
19                                              LINDSAY L. BOWDEN
                                                Attorneys for Plaintiff
20                                              MARY SMITH

21
          IT IS SO ORDERED.
22
     DATED: February 20, 2020
23
24                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
25
                                          UNITED STATES DISTRICT JUDGE
26
27
28
                                   3     Case No. 2:19−CV−02448−MCE−DMC
              STIPULATION TO BINDING ARBITRATION; ORDER THEREON
